SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1210
CA 12-01353
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


MANUEL MARTINEZ, CLAIMANT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 119899.)
(APPEAL NO. 2.)


MANUEL MARTINEZ, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK K. WALSH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered May 16, 2012. The order granted the cross
motion of defendant for a protective order relieving it from the
responsibility of responding to claimant’s interrogatories.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Martinez v State of New York ([appeal No.
1] ___ AD3d ___ [Nov. 15, 2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court